Citation Nr: 1210219	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  03-37 067	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an extraschedular rating (evaluation) for status post prostatectomy for prostate cancer and interstitial cystitis.  


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from April 1974 to March 2002.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of decisions of the RO in Seattle, Washington, as well as a September 2010 determination of the Director of the Compensation and Pension Service of the Department of Veterans Affairs (VA), who denied an extraschedular rating for the Veteran's status post prostatectomy for prostate cancer and interstitial cystitis.  

In May 2007, a travel board hearing was held before a Veterans Law Judge who is no longer with the Board.  A transcript of the hearing is associated with the Veteran's claims file.  The Veteran was given the opportunity for an additional hearing, but has not elected to offer additional testimony.  

The case was remanded by the Board in November 2007, to obtain additional evidence.  The case was again remanded by the Board in May 2009, for consideration of an extraschedular rating for status post prostatectomy for prostate cancer and interstitial cystitis.  

The May 2009 Board remand was also to issue a statement of the case in the issue of appeal for restoration of a 30 percent rating for an adjustment disorder where the Veteran had entered a notice of disagreement.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran was furnished a Statement of the Case (SOC) for this issue in September 2011, and was informed that, to perfect an appeal, a substantive appeal needed to be filed within 60 days.  He did not submit a substantive appeal as to this issue.  Hence the issue is not properly before the Board.  8 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. § 20.302(c) (1997); Roy v. Brown, 5 Vet. App. 554 (1993).  

The issue of service connection for asthma as secondary to allergic rhinitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a May 2009 decision, the Board denied an initial rating in excess of 60 percent for status post prostatectomy for prostate cancer and interstitial cystitis.  

2.  Pursuant to a May 2009 Board remand and the provisions of 38 C.F.R. § 3.321(b)(1), the VA Director for Compensation and Pension Service denied an extraschedular evaluation for the service-connected status post prostatectomy for prostate cancer and interstitial cystitis.  

3.  The Veteran's status post prostatectomy for prostate cancer and interstitial cystitis does not present such an exceptional or unusual disability picture that the available schedular evaluations are inadequate.


CONCLUSION OF LAW

The criteria for an extraschedular evaluation for status post prostatectomy for prostate cancer and interstitial cystitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

Prior to the September 2010 decision by the VA Director for Compensation and Pension Service, letters dated in May 2004, January 2006, April 2006, January 2008, and November 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Regarding the duty to assist, the Veteran's service treatment records (STRs), VA medical treatment records, medical treatment records from service medical facilities, and identified private medical records have been obtained.  The Veteran has also been afforded VA medical examinations in connection with his claim, most recently in February 2008.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the examinations are adequate in that any opinions obtained were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for any opinion rendered. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Extraschedular Rating for Status Post Prostatectomy for 
Prostate Cancer and Interstitial Cystitis

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  The ratings are averages, however, so that it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe a veteran's disability level and symptomatology, then a veteran's disability picture is contemplated by the Rating Schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required. 

If the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id.  If this is the case, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board has jurisdiction to review determinations of the Director of Compensation and Pension or Undersecretary for Benefits regarding a veteran's entitlement to an extraschedular rating.  Anderson v. Shinseki, 23 Vet. App. 423 (2009). 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Service connection for status post prostatectomy for prostate cancer and interstitial cystitis was granted by the RO in a December 2002 rating decision that awarded a 60 percent rating under the provisions of 38 C.F.R. § 4.115a, 4.115b, Diagnostic Code 7528 (2011).  The Veteran appealed this initial 60 percent rating.  After two remands by the Board, a rating in excess of 60 percent was denied by the Board in a May 2009 decision.  At that time, the Board remanded the issue regarding an extraschedular award for this disability so that the matter could be addressed by the Director of the VA Compensation and Pension Service in accordance with applicable regulations.  In accordance with the Board's request, the RO obtained an opinion from the Director of Compensation and Pension Service regarding extraschedular consideration on the issue of entitlement to an increased rating for status post prostatectomy for prostate cancer and interstitial cystitis.  This matter was addressed in a September 2010 memorandum decision.  

Evidence of record at the time of the September 2010 memorandum decision by the Director of the VA Compensation and Pension Service included the STRs, VA examination reports dated in September 2002, June 2004, January 2006, and February 2008, as well as treatment records from service medical facilities.  It was demonstrated that the Veteran had undergone surgery for prostate cancer while in service, had undergone numerous (over 30) cystoscopies, at least three hydrodistentions of the bladder, and had urinary frequency up to 40 times per day and 5 times per night.  It was indicated that he had urinary incontinence to the point where he needed to change absorbent materials up to six times per day.  

During the February 2008 examination, the Veteran reported on the ways in which his service-connected status post prostatectomy residuals impacted his ability to work.  He stated that he had lost approximately four weeks of work over the past 12 months due to medical appointments and pain.  In addition, he stated that he fell asleep two to three times per day at work, could not drive due to the medications that he was taking for his service-connected disabilities, and could not sleep at night due to urinary frequency.  The report of this examination did not document that the Veteran had significant renal dysfunction.  The examiner commented that the Veteran had severe impairment due to incontinence, pain, urinary frequency and dysuria and that if he was not currently employed, the Veteran would not be able to find other employment due to these disabilities.  

Statements of record from the Veteran's supervisor and co-workers supported these findings, pointing out that the Veteran had been given numerous accommodations in his job as a quality assurance specialist at the Puget Sound Naval Shipyard in that he was not allowed to operate machinery, was restricted from going aboard naval vessels unaccompanied, and was continually checked to see if he had fallen asleep at his desk.  

After reviewing the evidence in the Veteran's claims file, the Director of the VA Compensation and Pension Service found that the Veteran's status post prostatectomy for prostate cancer and interstitial cystitis did not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent hospitalizations as to render impractical the application of the regular schedular standards.  It was explained that, while the evidence clearly showed considerable interference with employment, it was noted that the Veteran's employer had made reasonable accommodations for the Veteran to be able to continue working full time in the Quality Assurance Department of the Puget Sound Naval Shipyard.  These accommodations included providing a driver for the Veteran and monitoring any sleeping that occurred while the Veteran was at work.  

After thorough consideration of the evidence of record, the Board concludes that the preponderance of the evidence is against an extraschedular evaluation for status post prostatectomy for prostate cancer and interstitial cystitis.  The Veteran's disability picture is not so unusual or exceptional in nature as to render the rating for the disorder inadequate at any time.  The Veteran's status post prostatectomy for prostate cancer and interstitial cystitis is evaluated pursuant to the schedular rating criteria of 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528, the criteria of which was found by the Board in May 2009 to specifically contemplate the level of disability and symptomatology of the Veteran's prostatectomy residuals.  In May 2009, the Board found that the Veteran's status post prostatectomy for prostate cancer and interstitial cystitis was manifested by urinary incontinence requiring the use of an appliance or the wearing of absorbent materials that needed to be changed more than four times per day, but had not been manifested by any renal dysfunction.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the schedular disability rating for his service-connected status post prostatectomy residuals.  

It is pointed out that there are provisions for a schedular rating in excess of 60 percent, but that, in the absence of significant renal dysfunction with BUN levels between 40 to 80 percent, or creatinine levels between 4 and 8 mg percent, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, these schedular rating provisions for a higher rating are not met or more nearly approximated.  See 38 C.F.R. § 4.115a.  The criteria for the current 60 percent disability rating reasonably describes the Veteran's disability level and symptomatology; therefore, the currently assigned schedular evaluation is adequate.  

During the May 2007 Board hearing and in correspondence received during the pendency of this appeal, the Veteran related how his prostatectomy residuals caused what he believed to be marked interference with employment.  Specifically, the Veteran reported that medications utilized to alleviate pain caused him to constantly dose off while working, that he had frequent daily trips to the bathroom, and that he had to save all of his sick or regular leave for days off due to this disorder.  These contentions are supported by statements from his supervisor and co-workers.  


Although there is evidence that the Veteran's prostatectomy residuals interfere with his employment, the evidence does not show that the 60 percent rating assigned during this time period is inadequate.  After review of all the evidence, including the Veteran's reports of interference with employment, the Board finds that the symptoms that purportedly caused the interference with employment are specifically considered under the applicable diagnostic code contained in the regular rating criteria, and in the 60 percent schedular rating assigned.  

The Board finds that the evidence does not demonstrate an exceptional or unusual disability picture that renders application of the regular rating criteria impractical.  As noted by the Board in May 2009, the Veteran's prostatectomy residuals fit squarely within the criteria for a 60 percent rating under the ratings for urinary frequency.  38 C.F.R. § 4.115a.  Although the Veteran reported significant disability, the record shows that he is able, with accommodation, to maintain full time employment.  

38 C.F.R. § 4.1 specifically states that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  As the Veteran's prostatectomy symptoms are clearly contemplated in the Schedule and provided for in the evaluation assigned therein, the interference with employment shown as a result of those symptoms is compensated for by the rating assigned.  The evidence does not demonstrate that the manifestations of the Veteran's service-connected prostatectomy residuals have resulted in unusual disability or impairment that has rendered the criteria and/or 

degrees of disability contemplated in the Schedule impractical or inadequate.  For these reasons, the Board finds that the criteria for an extraschedular evaluation for service-connected status post prostatectomy for prostate cancer and interstitial cystitis have not been met for any period.  38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to an extraschedular evaluation for service-connected status post prostatectomy for prostate cancer and interstitial cystitis is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


